

116 HR 4660 IH: National Commission to Combat Workplace Sexual Harassment Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4660IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo create a national commission to combat workplace sexual harassment, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Commission to Combat Workplace Sexual Harassment Act. 2.EstablishmentThere is established a commission to be known as the National Commission to Combat Workplace Sexual Harassment (in this Act referred to as the Commission).
 3.Duties of CommissionThe Commission shall— (1)carry out a comprehensive investigation and study of workplace sexual harassment in the United States—
 (A)through hearings and testimony taken from— (i)workers, employers, and contractors in the United States, including in such industries and places of work as hospitality, factories, offices, agriculture, food service, retail, news media, technology, banking, entertainment, and law enforcement regarding their experiences with sexual harassment, sexual assault, and other sexual misconduct in the workplace;
 (ii)experts in employment discrimination and sex discrimination, including sexual harassment; (iii)members of the public; and
 (iv)advocates against employment discrimination and sex discrimination, including sexual harassment; and
 (B)which shall— (i)summarize findings from the testimony of workers, employers, experts, public witnesses, and advocates, mentioned in paragraph (A) about sexual harassment, sexual assault, and other sexual misconduct in the workplace, including retaliation for reporting such conduct;
 (ii)include an assessment of the causes and effects of workplace sexual harassment, sexual assault, and other sexual misconduct in the workplace;
 (iii)evaluate whether and how personal characteristics (such as race, gender, gender identity, sexual orientation, age, income and wealth, geographic location) or employment circumstances (such as self employment, contract, seasonal, permanent, night shift, gig economy) render individuals more vulnerable to sexual harassment, sexual assault, and other sexual misconduct in the workplace;
 (iv)evaluate whether and how new forms of communication, such as social media, have had an effect on sexual harassment, sexual assault, and other sexual misconduct in the workplace;
 (v)analyze whether and how sexual harassment, sexual assault, and other sexual misconduct in the workplace have increased in the United States despite Federal, State, and local legislation aimed at curbing such conduct;
 (vi)evaluate whether and how reporting occurs about sexual harassment, sexual assault, and other sexual misconduct in the workplace, and whether and how that reporting is impacted by individuals’ personal characteristics or employment circumstances;
 (vii)evaluate the efficacy of current reporting and accountability mechanisms in the private and public sector;
 (viii)analyze the causes and effects of unreported and underreported sexual harassment, sexual assault, and other sexual misconduct in the workplace, and any disparities between complaints reported and claims resolved on the merits through mechanisms in the public and private sector; and
 (ix)include a review of private sector, State, and local policies and practices that have had an effect in addressing and preventing sexual harassment, sexual assault, and other sexual misconduct in the workplace, and enforcing prohibitions against such conduct; and
 (2)not later than 18 months after the date of the enactment of this Act— (A)submit to the President and the Congress a comprehensive report of the Commission’s findings and conclusions, together with any recommendations of the Commission to combat sexual harassment, sexual assault, and other sexual misconduct in the workplace; and
 (B)conduct a hearing on the Commission’s report and recommendations. 4.Membership (a)Number and appointmentThe Commission shall be composed of 11 members, at least 6 of whom shall be women, appointed not later than 45 days after the date of the enactment of this Act, as follows:
 (1)The majority leader and minority leader of the Senate shall each appoint two members. (2)The Speaker and the minority leader of the House of Representatives shall each appoint two members.
 (3)The President shall appoint three members. (b)QualificationsEach person nominated to the Commission shall be knowledgeable on sexual harassment, sexual assault, or other sexual misconduct or related discrimination in the workplace.
			(c)Terms
 (1)In generalEach member shall be appointed for the life of the Commission. (2)VacanciesAny vacancy shall not affect the power and duties of the Commission, but shall be filled in the same manner as the original appointment and made within 90 days of a vacancy on the Commission.
				(d)Chairperson; Vice Chairperson
 (1)ElectionAt the initial meeting, the Commission shall select a Chairperson and Vice Chairperson from among its members.
 (2)Vice ChairpersonThe Vice Chairperson shall perform the duties of the Chairperson in the event the Chairperson is absent, steps down, or dies.
 (e)QuorumSix members of the Commission shall constitute a quorum. (f)CompensationEach Member of the Commission—
 (1)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and
 (2)shall serve without pay. (g)Travel expensesEach Member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their home or regular place of business in performance of services for the Commission.
			5.Powers
			(a)Meetings
 (1)In generalThe Commission shall meet at the call of the Chairperson or a majority of its members. (2)Initial meetingNot later than 60 days after the date of the enactment of this Act, the Commission shall hold an initial meeting to develop and implement a schedule for completion of the study, review, and report required under section 3.
 (b)HearingsThe Commission may hold such hearings and undertake such other activities as the Commission determines necessary to carry out its duties.
			(c)Other resources
 (1)Documents, statistical data, and other such informationThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.
 (2)Office space and administrative supportThe Administrator of General Services shall make office space available for day-to-day activities of the Commission and for scheduled meetings of the Commission. Upon request, the Administrator shall provide, on a reimbursable basis, such administrative support as the Commission requests to fulfill its duties.
 (d)Authority To use United States mailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			(e)Authority To contract
 (1)In generalTo the extent provided in advance in appropriations Acts, the Commission may contract with and compensate government and private agencies or persons for the conduct of activities necessary to the discharge of its duties under section 3, without regard to section 6101 of title 41, United States Code.
 (2)TerminationA contract, lease, or other legal agreement entered into by the Commission may not extend beyond the date of termination of the Commission.
				6.Staff
 (a)DirectorThe Commission shall have a Director who shall be appointed and may be removed by a majority vote of the Commission. The Director shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule.
			(b)Staff
 (1)In generalThe Director may appoint such personnel as the Director determines to be appropriate. Such personnel shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule and may be removed by the Director, subject to a majority vote of the members of the Commission.
 (2)Additional staffThe Commission may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule.
 (c)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (d)Detail of Government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the personnel.
 (e)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
 7.SunsetThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits its report to Congress pursuant to section 3(2).
		